92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jacob Muhammad FARRAKHAN, Plaintiff-Appellant,v.Ronald MOATS, Warden;  Muhammad Salaam, Islamic Chaplain;Richard Lanham, Defendants-Appellees.
No. 96-6170.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 11, 1996.Decided:  August 2, 1996.

Jacob Muhammad Farrakhan, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
Before HALL, LUTTIG, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order disposing of only one of his claims raised in his 42 U.S.C. § 1983 (1988) complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED